Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 1 of 22 PageID #: 3150




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 EVERTZ MICROSYSTEMS LTD.,                           )
                                                     )
                Plaintiff,                           )
                                                     )
        v.                                           )
                                                     )   C.A. No. 19-302-MN-JLH
 LAWO INC., LAWO NORTH AMERICA                       )
 CORP., and LAWO AG,                                 )
                                                     )
                Defendants.                          )


                                 REPORT AND RECOMMENDATION

         Pending before the Court are the parties’ claim construction disputes related to terms in

  United States Patent Nos. 8,537,838 (the “’838 Patent”), 9,100,217 (the “’217 Patent”), 9,473,322

  (the “’322 Patent”), 9,654,391 (the “’391 Patent”), 9,942,139 (the “’139 Patent”), 10,164,877 (the

  “’877 Patent”), and 8,270,398 (the “’398 Patent”). I held a Markman hearing on August 5, 2020.

  I recommend that the Court adopt the constructions as set forth below.

         I recommend that the claim terms with agreed-upon constructions be construed as follows:

        Term                                          Court
   1    “unique global identification code” / “A signal identifier unique to each packet
        “global identification code”                  source signal, such that each packet source
                                                      signal may be identified using the signal
        (’838 Patent, Claim 1; ’322 Patent, Claims identifier.”
        1, 2, 4, 10, 12; ’217 Patent, Claims 1, 2, 9-
        10, 15, 17-19)
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 2 of 22 PageID #: 3151




         Further, as announced at the hearing, I recommend that the following disputed claim terms

  be construed as follows:

        Term                                          Court
   1    “input processor”                             No construction. (The Court rejects Lawo’s
                                                      proposed construction.)
        (’838 Patent, Claims 1, 4; ’322 Patent,
        Claims 10-11; ’217 Patent, Claims 9, 15-
        16)
   2    “processed signal”                            “a signal that has been altered in some
                                                      fashion”
        (’838 Patent, Claims 1-3; ’322 Patent,
        Claims 1, 7-8, 10-11; ’217 Patent, Claims
        1, 7-9, 12-13, 15-16)
   3    “couple”/ “coupling”/ “coupled”               “connect”/ “connecting”/ “connected”
        (’838 Patent, Claims 1, 4; ’391 Patent,
        Claims 1, 2, 9, 10, 14-17; ’139 Patent,
        Claims 1, 8, 9, 16; ’877 patent, Claim 1)
   4    “video router”                                “a router for video signals”

        (’391 Patent, Claims 1-13, 19; ’139 Patent,
        Claims 1-3, 11, 14-19; ’877 patent, Claims
        1, 11)
   5    “[line card] cross-point switch” / “[fabric No construction. (The Court rejects Lawo’s
        card] cross-point switch”                   proposed construction.)

        (’391 Patent, Claims 1, 2, 5, 7, 13-19; ’139
        Patent, Claims 1-6, 9, 11, 14-18, 20; ’877
        patent, Claims 1, 11)
   6    “frame input terminals”                      “ports for receiving one or more input signals”

        (’398 Patent, Claims 1, 3-6, 9-12)
   7    “frame output terminals”                      “ports for producing one or more output
                                                      signals”
        (’398 Patent, Claim 1)




                                                  2
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 3 of 22 PageID #: 3152




  I.      LEGAL STANDARDS

          The purpose of the claim construction process is to “determin[e] the meaning and scope of

  the patent claims asserted to be infringed.” Markman v. Westview Instruments, Inc., 52 F.3d 967,

  976 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996). When the parties have an actual dispute

  regarding the proper scope of claim terms, their dispute must be resolved by the judge, not the

  jury. Id. at 979. The Court only needs to construe a claim term if there is a dispute over its

  meaning, and it only needs to be construed to the extent necessary to resolve the dispute. Vivid

  Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999).

          “[T]here is no magic formula or catechism for conducting claim construction.” Phillips v.

  AWH Corp., 415 F.3d 1303, 1324 (Fed. Cir. 2005). But there are guiding principles. Id.

          “The inquiry into how a person of ordinary skill in the art understands a claim term provides

  an objective baseline from which to begin claim interpretation.” Id. at 1313. In some cases, the

  ordinary meaning of a claim term, as understood by a person of ordinary skill in the art, is readily

  apparent even to a lay person and requires “little more than the application of the widely accepted

  meaning of commonly understood words.” Id. at 1314. Where the meaning is not readily apparent,

  however, the court may look to “those sources available to the public that show what a person of

  skill in the art would have understood disputed claim language to mean.” Innova/Pure Water, Inc.

  v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed. Cir. 2004). Those sources include

  “the words of the claims themselves, the remainder of the specification, the prosecution history,

  and extrinsic evidence concerning relevant scientific principles, the meaning of technical terms,

  and the state of the art.” Id.

          “The claims themselves provide substantial guidance as to the meaning of particular claim

  terms.” Phillips, 415 F.3d at 1314. For example, “the context in which a term is used in the



                                                   3
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 4 of 22 PageID #: 3153




  asserted claim can be highly instructive.” Id. Considering other, unasserted, claims can also be

  helpful. Id. “For example, the presence of a dependent claim that adds a particular limitation

  gives rise to a presumption that the limitation in question is not present in the independent claim.”

  Id. at 1314-15.

         In addition, the “claims must be read in view of the specification, of which they are a part.”

  Id. at 1315 (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)).

  The specification “is always highly relevant to the claim construction analysis.” Id. (quoting

  Vitronics, 90 F.3d at 1582). The specification may contain a special definition given to a claim

  term by the patentee, in which case, the patentee’s lexicography governs. Id. at 1316. The

  specification may also reveal an intentional disclaimer or disavowal of claim scope. Id. However,

  “even when the specification describes only a single embodiment, the claims of the patent will not

  be read restrictively unless the patentee has demonstrated a clear intention to limit the claim scope

  using words or expressions of manifest exclusion or restriction.” Hill-Rom Servs., Inc. v. Stryker

  Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal marks omitted).

         Courts should also consider the patent’s prosecution history. Phillips, 415 F.3d at 1317.

  It may inform “the meaning of the claim language by demonstrating how the inventor understood

  the invention and whether the inventor limited the invention in the course of prosecution, making

  the claim scope narrower than it would otherwise be.” Id. Statements made by a patentee or patent

  owner during inter partes review may also be considered. Aylus Networks, Inc. v. Apple Inc., 856

  F.3d 1353, 1362 (Fed. Cir. 2017).

         In appropriate cases, courts may also consider extrinsic evidence, which “consists of all

  evidence external to the patent and prosecution history, including expert and inventor testimony,

  dictionaries, and learned treatises.” Markman, 52 F.3d at 980.          For example, dictionaries,



                                                   4
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 5 of 22 PageID #: 3154




  especially technical dictionaries, can be helpful resources during claim construction by providing

  insight into commonly accepted meanings of a term to those of skill in the art. Phillips, 415 F.3d

  at 1318. Expert testimony can also be useful “to ensure that the court’s understanding of the

  technical aspects of the patent is consistent with that of a person of skill in the art, or to establish

  that a particular term in the patent or the prior art has a particular meaning in the pertinent field.”

  Id.; see also Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331-32 (2015).

  II.    THE COURT’S RULING

         My Report and Recommendation regarding the disputed claim terms of the ’838, ’217,

  ’322, ’391, ’139, ’877 and ’398 Patents was announced from the bench at the conclusion of the

  hearing as follows:

                          At issue in this case are seven patents, across three patent
                  families. The parties originally requested that the Court construe 18
                  disputed terms. I ordered the parties to narrow that down to 10
                  terms, and the parties filed a letter on July 29, 2020 (D.I. 129), which
                  listed 7 terms that the parties agree should be construed at the
                  Markman hearing today.

                         The first patent family includes three patents. U.S. Patent
                 No. 8,537,838 is the parent patent and is titled “Packet Based
                 Transmission of Multiple Data Signals.” U.S. Patent No. 9,100,217
                 is a continuation of the ’838 Patent and is titled “Apparatus, Systems
                 and Methods for Packet Based Transmission of Multiple Data
                 Signals.” Patent No. 9,473,322 is a continuation of the ’217 Patent
                 and is also titled “Apparatus, Systems and Methods for Packet
                 Based Transmission of Multiple Data Signals.” The first patent
                 family has three terms to be construed.

                        The second patent family also includes three patents. U.S.
                 Patent No. 9,654,391 is the parent patent and is titled “Video
                 Router.” U.S. Patent No. 9,942,139 is a continuation of the ’391
                 Patent and is also titled “Video Router.” And U.S. Patent No.
                 10,164,877 is a continuation of the ’139 Patent and also has the same
                 name, “Video Router.” This patent family has two terms to be
                 construed and an additional term that appears in both the first and
                 second families.



                                                     5
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 6 of 22 PageID #: 3155




                    The third family has just one patent; that’s U.S. Patent No.
             8,270,398, which is titled “System and Method for Signal
             Processing.” The ’398 Patent has two terms to be construed.

                     I am prepared to issue a ruling on the disputes argued today.
             I will not be issuing a separate written report and recommendation,
             but I will issue a written report and recommendation that
             incorporates my oral ruling today.

                     I want to emphasize before I announce my decisions that,
             while I am not issuing a separate opinion, we have followed a full
             and thorough process before making the decisions I’m about to state.
             We have reviewed the patents-in-suit. There was also full briefing
             on each of the disputed terms. The parties submitted their briefing
             in accordance with my procedures, so each side had an opportunity
             to submit two briefs and they were combined into one joint claim
             construction brief incorporating all arguments—that is, arguments
             from Plaintiff’s opening brief, Defendants’ answering brief,
             Plaintiff’s reply, and Defendants’ sur-reply

                     The parties’ joint claim construction brief also attached
             several exhibits. Those exhibits included portions of the prosecution
             histories relied on by the parties. Plaintiff and Defendants submitted
             technology tutorials as well. Neither party elected to put on live
             expert testimony, but the Court permitted lengthy oral argument
             today. All of that has been carefully considered.

                      To be clear, while my oral ruling will cite to the intrinsic and
             extrinsic evidence that I conclude best support my recommended
             constructions, my failure to cite to other evidence provided by the
             parties does not mean that I ignored or failed to consider it. As I
             stated, I have considered all the arguments and evidence cited by the
             parties.

                     Now as to my rulings. As an initial matter, I’m not going to
             read into the record my understanding of the general legal principles
             of claim construction. I set forth those standards in my opinion in
             3Shape A/S v. Align Tech., Inc., C.A. No. 18-886, 2020 WL
             2188857, at *1-2 (D. Del. May 6, 2020), and I incorporate that
             articulation by reference.

                     Of course, a claim term is supposed to be given the meaning
             that the term would have to a person of ordinary skill in the art in
             question at the time of the invention. Although the parties’ briefing
             frequently refers to how a person of skill in the art would understand



                                                6
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 7 of 22 PageID #: 3156




             a certain term or what is “common knowledge” about a term’s
             usage, neither side included an expert declaration with their briefing.

                      The record before me does not indicate the qualifications of
             a person of skill in the art in the technology of these patents. I asked
             each of the parties that question today, and the point of my question
             was this. Regardless of the exact qualifications, I am quite certain
             that I am not a person of skill in the art in the data packetizing or
             video routing fields. Nor do I have the common knowledge that a
             person of ordinary skill in the art would have had in 2003, 2006, or
             2013. In other words, the parties’ references to what a person of
             skill in the art might think, without providing testimony from a such
             a person, were generally unhelpful. Similarly, statements that a term
             has a common usage in the field, without any citation to evidence,
             were unhelpful.

                    I will nevertheless construe the terms to the extent I am able,
             in view of the intrinsic evidence and in accordance with the
             governing legal principles of claim construction.

                      I also note that the Federal Circuit has explained, for
             example in the Vivid Techs. case, that “only those terms need to be
             construed that are in controversy, and only to the extent necessary
             to resolve the controversy.” Vivid Techs., 200 F.3d at 803. For all
             of the terms in dispute today, Evertz has argued that they do not need
             to be construed and that Lawo is seeking to import inappropriate
             limitations. Lawo, on the other hand, argues that Evertz is seeking
             to broaden the scope of the claims beyond that which was invented.
             Lawo argues that the disputed terms should be construed narrowly,
             i.e., that they should be construed to have certain requirements as
             set forth in Lawo’s proposed constructions.

                    In other words, all of the disputes between the parties boil
             down to whether the disputed terms have the requirements that
             Lawo says they do. Since, under the law, I only need to construe the
             terms to the extent to resolve the controversy, where I can
             understand what the controversy is, my general approach will be to
             decide whether Lawo’s proposed requirements are appropriate.

                    I will start with the disputed terms in the first family—that’s
             the ’838, ’217, and ’322 Patents.

                    1. “input processor”

                    The first term is the “input processor” term. That term is
             found in the ’838 Patent in claims 1 and 4, in the ’322 Patent in

                                                7
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 8 of 22 PageID #: 3157




             claims 10 and 11, and in the ’217 Patent in claims 9, 15, and 16. For
             example, claim 1 of the ’838 Patent states:

                    1. A system for receiving one or more input signals and for
                    producing one or more output signals, the system
                    comprising: . . .

                            (b) an input processor having:

                                   (i) one or more input ports for receiving the
                                           input signals;

                                   (ii) one or more input signal processors for
                                           processing the input signals to
                                           provide one or more processed
                                           signals;

                                   (iii) an input processor memory system for
                                           buffering the input signals and the
                                           processed signals, wherein at least
                                           some of the buffered signals are
                                           designated as packet source signals;

                                   (iv) one or more packetized signal output
                                          ports;

                                   (v) one or more packetized signal output
                                          stages for retrieving one or more of
                                          the packet source signals from the
                                          input processor memory system and
                                          for producing one or more packetized
                                          signals at the packetized signal output
                                          ports, wherein each of the packetized
                                          signals includes a series of packetized
                                          signal packets, wherein each of the
                                          packetized signal packets contains the
                                          unique global identification code
                                          corresponding to one of the packet
                                          source signals and data corresponding
                                          to the same packet source signal; and

                                   (vi) an input processor local controller for
                                          controlling the operation of at least
                                          the signal processors and the
                                          packetized signal output stages in



                                              8
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 9 of 22 PageID #: 3158




                                            response to the input processor
                                            control signals . . . .

             The parties agree that “input processor” should be construed the
             same across all three patents in the first family.

                     Evertz argues that the term “input processor” needs no
             construction because the claim itself already sets forth what the
             input processor does. Evertz says that the plain and ordinary
             meaning of input processor is “a processor that receives one or more
             input signals.” Lawo proposes the construction, “a processor that
             processes input signals and generates a combined packetized signal
             stream.”

                      I decline to adopt Lawo’s construction. Its proposed
             construction appears to be adding two requirements. First, it
             requires that the input processor process input signals. Evertz said
             in the hearing today that it doesn’t dispute that the input processor
             has to process input signals, but Evertz thinks it’s inappropriate to
             construe “input processor” to include the phrase “that processes
             input signals.” I agree with that. My analysis starts and ends with
             the claims. Independent claim 1 of the ’838 Patent, which I just
             read, already includes limitations directed towards numerous
             features of the claimed “input processor,” including that it is “having
             . . . input signal processors for processing the input signals.” The
             rest of the claims have similar limitations. In short, I’m not seeing
             why it’s necessary to incorporate that requirement into the
             construction of “input processor” and I do not think it’s appropriate.

                      Lawo also seeks to add the requirement that the input
             processor generate a combined packetized signal stream. I also
             conclude that it is inappropriate to have that requirement in the
             construction. My analysis here also starts and essentially ends with
             the claims. Again, the parties agree that the term should be
             construed the same across all three patents. Looking at claim 9 of
             the ’217 Patent, the other limitations already contemplate that “one
             or more input signals” are combined to “generate the packetized
             signal,” which suggests that a person of ordinary skill in the art
             would not understand the term “input processor” to inherently
             include the requirement that the processed input signals be
             combined. And, looking at claim 1 of the ’838 Patent, it refers to
             one or more packetized signals but there is nothing in the claim that
             relates to whether they must be combined into a signal stream.

                    Moving on to the specification, I am unpersuaded that the
             portions cited by Lawo support its contention that a person of skill

                                               9
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 10 of 22 PageID #: 3159




              in the art would understand the phrase “input processor” to include
              the requirement that it “generate a combined packetized signal
              stream” from the input signals.

                      I also agree with Evertz that Lawo’s proposed construction
              is unhelpful and that the reference to a “combined packetized signal
              stream” potentially introduces more ambiguity and may even cause
              more confusion over what the phrase means, particularly since it’s
              not used in the patent. There was discussion during the hearing
              today about what “combined packetized signal stream” means and
              whether it’s a term of art. Regardless of the answers to those
              questions, it’s not clear to me the phrase would help the jury
              understand what the claimed “input processor” means.

                      Accordingly, I reject Lawo’s construction and, on this
              record, I agree with Evertz that the term “input processor” need not
              be construed.

                     2. “processed signal”

                      The next term is “processed signal.” That term is found in
              the ’838 Patent in claims 1 through 3, the ’322 Patent in claims 1, 7,
              8, 10, and 11, and the ’217 Patent in claims 1, 7, 8, 9, 12, 13, 15, and
              16. Claim 1 of the ’838 Patent is representative of how the term is
              used. It states:

                     1. A system for receiving one or more input signals and for
                            producing one or more output signals, the system
                            comprising: . . .

                             (b) an input processor having:

                                     (i) one or more input ports for receiving the
                                             input signals;

                                     (ii) one or more input signal processors for
                                             processing the input signals to
                                             provide one or more processed
                                             signals; [and]

                                     (iii) an input processor memory system for
                                             buffering the input signals and the
                                             processed signals, wherein at least
                                             some of the buffered signals are
                                             designated as packet source signals;
                                             ....

                                                10
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 11 of 22 PageID #: 3160




              Another example of how this term is used is in claim 1 of the ’322
              Patent. It requires that, upon determining the signals derived from
              the one or more input signals required to generate the packetized
              signal, “processing at least one input signals to provide a
              corresponding processed signal, wherein the corresponding
              processed signal is required to generate the packetized signal, and
              buffering the corresponding processed signal in the memory
              system.”

                      Evertz argues that this term needs no construction because
              the claims already contain substantial limitations relating to the
              claimed “processed signal.” Evertz argues that, to the extent the
              term does need to be construed, the term’s plain and ordinary
              meaning is “a signal that is produced by operating on the data
              payload of the input signal.” Lawo proposes the construction, “a
              signal that has been altered in some fashion by modifying at least
              one parameter or format or characteristic associated with the
              original signal.”

                      To be honest, I’m not really sure what the dispute is here, or
              even if there is one. During the hearing today, both parties agreed
              that they were okay with the language, “a signal that has been altered
              in some fashion.” However, Evertz wants additional language to
              make clear that the alteration has to be on the data in the actual signal
              and not just on how the signal is packaged. I don’t know if Lawo
              really even disputes that.

                      Accordingly, I will construe the term to mean “a signal that
              has been altered in some fashion.” If there is an additional dispute
              about whether that refers to the actual signal as opposed to how it is
              packaged, you can bring it up at the summary judgment stage. But
              I’m not going to spend time on it now when I don’t know if there’s
              a dispute and it wasn’t the focus of the parties’ briefing.

                      3. “couple”/“coupling”/“coupled”

                     The next group of terms is “couple”/“coupling”/“coupled.”
              Those terms are found in the ’838 Patent at claims 1 and 4, the ’391
              Patent at claims 1, 2, 9, 10 and 14 through 17, the ’139 Patent at
              claims 1, 8, 9, and 16, and the ’877 Patent at claim 1.

                      According to the parties, the terms “couple,” “coupled” and
              “coupling” are used similarly between the patent families and
              should be construed the same for all families. Claim 1 of the ’838
              Patent, for example, states:

                                                 11
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 12 of 22 PageID #: 3161




                     1. A system for receiving one or more input signals and for
                            producing one or more output signals, the system
                            comprising: . . .

                             (d) a communications link coupled between the one
                                     or more packetized signal output ports and
                                     the one or more packetized signal input ports.

              As another example, claim 1 of the ’391 Patent states:

                     1. A video router comprising:

                             . . . a plurality of line cards, each line card including:
                                       a plurality of input ports and output ports,
                                       each input port and output port is coupled to
                                       a respective external signal through the
                                       backplane; . . . [and]

                             a line card controller coupled to the line card cross-
                                     point switch to selectively couple some of the
                                     input switch terminals to the output switch
                                     terminals . . . .

                      Evertz argues that the coupling terms are well understood
              terms of “common patent parlance” that, accordingly, need no
              construction. Evertz does not cite any support for that proposition,
              nor has it provided the testimony of one of ordinary skill in the art
              indicating that is so. Evertz argues that, if the term needs to be
              construed, the plain and ordinary meaning is “connected, directly or
              indirectly through one or more intermediate components.” Lawo
              argues that the plain and ordinary meaning of “coupled” is
              “physically connected.” Yet, like Evertz, Lawo also fails to provide
              any authority supporting its asserted “plain meaning,” or authority
              supporting its contention that it can’t include non-physical
              connections.

                     Both parties agree that the term means to “connect” in some
              way. The primary dispute is whether the connection must be
              “physical.” Lawo contends that it must. But I’m not sure what it
              means by physical. The reason is that Lawo has not adequately
              explained what the dispute is. Physical versus what? Is this an issue
              about direct versus indirect couplings? Physical versus logical
              couplings? Wired versus wireless couplings? I don’t know.




                                                12
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 13 of 22 PageID #: 3162




                      Evertz agrees that the specification supports a construction
              that includes physical connections, but it points out that physical
              connections are not required. According to Evertz, nothing in the
              claim language requires a physical connection as opposed to any
              other type of connection.

                      Lawo may be right about how a person of ordinary skill in
              the art would understand the coupling terms as a matter of science.
              But the record is insufficient to make a finding about that. This is a
              dispute where the Court would have greatly benefited from having
              input from a person of ordinary skill in the art about what the term
              “coupling” means both in general and in the specific context of these
              patents. Having carefully read all of the patents, it’s not clear to me
              that “coupling” does mean the same thing across these patent
              families; nevertheless, the parties have agreed that it should be
              construed the same way.

                      What I will say is this: I’m unpersuaded as a matter of patent
              law that the term “coupling” as used in these patents is restricted to
              a physical connection. Starting with the claims, claim 1 of the ’838
              Patent requires a communications link “coupled” between one or
              more output ports and one or more input ports. Nothing in claim 1
              of the ’838 Patent appears to require that the data be transmitted over
              a physical connection.

                     The specification of the ’838 Patent also talks about what the
              communication link that is coupled to those ports might be. It says
              it “may be a cable or may be a LAN, WAN, the Internet or another
              communication system.” (ʼ838 Patent at 14:20-22.) In other words,
              the specification suggests that the communications link, which is
              what couples the output and input ports, can be any medium in
              which data is transferred, i.e., a logical as opposed to physical
              coupling.

                     Other parts of the specification refer to direct and indirect
              couplings in one context (e.g., id. at 1:41-42), to static and dynamic
              couplings in another context (id. at 6:29-31), and to permanent
              couplings (id. at 6:16-20), but none of those references really
              informs the physical/non-physical dispute before me. I do note that
              the ’838 Patent at column 1, line 19 refers to prior art devices that
              were “physically coupled.” (’838 Patent at 1:19.) That suggests that
              the patentee did not understand the term “coupling” to inherently
              mean physical coupling.

                    Lawo says that the figures support a physical connection, for
              example, Figure 2 of the first patent family or Figure 4 of the second

                                                13
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 14 of 22 PageID #: 3163




              patent family, but those figures are logical or block diagrams, and
              I’m unpersuaded that they inform the construction of coupling for
              the dispute here.

                      All of this suggests that I should reject Lawo’s construction,
              and I will reject it. That said, the claims sometimes use the
              “coupling” terms in a way that is suggestive of a physical coupling
              and may turn out to actually require a physical coupling depending
              on the context in which they are used. Accordingly—and I do not
              take Evertz to disagree with this—where the claims themselves use
              “coupling” in a way that must include a physical coupling, that
              limitation must be met. For example, where the ’391 Patent requires
              something to be coupled to backplane connections, it has to be
              coupled to backplane connections. But I am not, on this record,
              going to import Lawo’s proposed “physical” requirement into all
              uses of the term “coupling” across both patent families.

                      To sum up, the parties want me to construe this term the
              same way across all of the patents. It’s possible that a person skilled
              in the art, in certain contexts, would understand the term to refer to
              physical couplings, but the record is insufficient for me to make a
              finding about that. The intrinsic evidence, however, suggests that
              the patentee used the term “coupling” to refer to any medium in
              which data is transferred, i.e., a logical coupling. Accordingly, I will
              reject Lawo’s proposed construction.

                      I don’t know if there is a dispute about direct v. indirect
              couplings, as set forth in Evertz’s proposed construction. So I will
              simply construe the terms “couple,” “coupling” and “coupled” as
              “connect,” “connecting” and “connected,” respectively. If there is
              an additional dispute not relating to “physical” coupling, the parties
              can raise it at the summary judgment stage.
                     4. “video router”

                     The next term is “video router.” That appears in claims 1
              through 13, and 19 of the ’391 Patent, claims 1 through 3, 11, and
              14 through 19 of the ’139 Patent, and claims 1 and 11 of the ’877
              Patent. It is used in independent claim 1 of the ’391 Patent as
              follows in pertinent part:

                     1. A video router comprising:

                             a backplane . . . ;

                             a plurality of line cards, . . . ;


                                                   14
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 15 of 22 PageID #: 3164




                              one or more fabric cards, . . . ; and

                              a controller communication network coupled to each
                                      of the line cards and fabric cards to control
                                      the operation of the fabric card controllers
                                      and the line card controllers.

              Independent claim 1 of the ’139 Patent also requires a “video
              router,” and it says that the video router comprises, in pertinent part:
              at least one line card, a plurality of input ports and output ports, a
              line card cross-point switch, and at least one fabric card.
              Independent claim 1 of the ’877 Patent also requires a video router,
              and it says that the video router comprises, in pertinent part: a
              backplane, a line card, a line card cross-point switch, and a fabric
              card.

                     Like the other terms, Evertz argues that “video router” needs
              no construction. Lawo proposes the following construction: “a
              physical device consisting of line cards and fabric cards physically
              connected that can transfer streams on input ports to output ports,
              under the control of a controlling device.”

                      The central disagreement here seems to be whether the
              “video router” and its components must be solely physical
              components. Evertz acknowledged during the video hearing today
              that some of the claimed components have physical elements. But
              it disputes Lawo’s proposal to the extent Lawo is trying to require
              that all of the elements of the claimed “video router” are met by
              physical as opposed to logical components. According to Lawo, a
              person of skill in the art would understand the elements of the video
              router described in the claim to be solely physical components. But
              Lawo has submitted no testimony supporting that.

                      As an initial matter, I agree with Evertz that it is
              inappropriate to import into the construction of “video router” the
              requirements that it have line cards, fabric cards, input ports, output
              ports, and a controlling device. Those requirements are elsewhere
              in the claim, so a person of skill in the art reading this patent would
              not understand the term “video router” to inherently include them or
              how they are connected to each other.

                      I also agree with Evertz that Lawo’s use of the phase
              “consisting of” is confusing. I don’t know what Lawo was
              originally going for there, but to the extent it is trying to say that the
              video router cannot include additional unclaimed physical or non-



                                                 15
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 16 of 22 PageID #: 3165




              physical components, that is wrong as matter of law because the
              claims themselves use the word “comprising.”

                      Lawo also argues that the specification supports its
              construction because the figures show physical components. I don’t
              disagree that some of the figures do show physical components, for
              example Figures 1 and 2, and, indeed, Evertz agrees that the claims
              include some physical limitations. But it doesn’t follow that the
              asserted claims cover only systems that use physical components
              and no virtual components.

                       I also reject Lawo’s argument that many of the diagrams
              clearly show physical connections, for example, Figure 3. That
              appears to be a logical diagram and I’m unpersuaded by Lawo’s
              attorney argument that a person of skill in the art would understand
              it to refer solely to physical connections.

                      And, finally, Lawo argues that Evertz disclaimed non-
              physical components during patent prosecution. The pertinent
              portion is set forth in Exhibit K to the joint claim construction chart
              at JA-281-82. (D.I. 91, Ex. K at JA-281-82.) That portion, however,
              does not appear to totally disclaim the use of non-physical
              components, much less clearly and unambiguously. And Exhibit K
              as a whole, while showing that the patentee argued that the present
              invention has different components than the cited prior art reference,
              does not clearly require that all of those components must be
              physical. I also agree with Evertz that if there was a disclaimer,
              Lawo hasn’t explained how its proposed construction ties to that
              disclaimer.

                     In sum, all I have before me is intrinsic evidence. I reject
              Lawo’s assertion that, as a matter of patent law, the “video router”
              term includes only physical components and would be understood
              by a person of skill in the art to include the particular physical
              components set forth in Lawo’s proposed construction.

                     I construe this term to mean “a router for video signals.”

                     5. “[line card] cross-point switch”/“[fabric card] cross-
                        point switch”

                      The last set of terms in the second family are “[line card]
              cross-point switch” and “[fabric card] cross-point switch.” Those
              terms are used in the ’391 Patent in claims 1, 2, 5, 7, and 13 through
              19, in the ’139 Patent in claims 1 through 6, 9, 11, 14 through 18,


                                                16
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 17 of 22 PageID #: 3166




              and 20, and the ’877 Patent in claims 1 and 11. Claim 1 of the ’391
              Patent recites, in part:

                     1. A video router comprising . . .

                             a plurality of line cards, each line card including: . . .

                                     a line card cross-point switch having a
                                            plurality of input switch terminals and
                                            a plurality of output switch terminals
                                            such that a first plurality of input and
                                            output switch terminals are coupled to
                                            the respective plurality of input and
                                            output ports and a second plurality of
                                            input and output switch terminals are
                                            coupled to the plurality of backplane
                                            connections;

                                     a line card controller coupled to the line card
                                             cross-point switch to selectively
                                             couple some of the input switch
                                             terminals to the output switch
                                             terminals; [and]

                             one or more fabric cards, each fabric card including:

                                     a fabric card cross-point switch having a
                                            plurality of input switch terminals and
                                            a plurality of output switch terminals
                                            coupled to the plurality of back-plane
                                            connections . . . .

                      Evertz again argues that no construction is needed. Lawo
              argues that a construction is needed and proposes, “a physical switch
              consisting of a variety of input ports that can be connected to any of
              a variety of output ports.”

                     The primary dispute is whether the claimed cross-point
              switch must be an entirely physical device. Evertz agrees that a
              cross-point switch has some physicality to it, but argues that a cross-
              point switch would be understood by one of skill in the art to include
              a physical device that has a logical switch.

                      Starting with the claims, Lawo makes the conclusory
              assertion that the claims inform the analysis because claim 1 of the



                                                17
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 18 of 22 PageID #: 3167




              ’391 Patent covers “dedicated hardware.” I reject that for the same
              reasons stated in my construction of “video router.”

                       Moving to the specification, Lawo asserts that all of the
              embodiments and figures show physical switches. As for the
              figures, I reject Lawo’s argument for the same reasons explained in
              my analysis of the “video router” term. Moreover, Lawo has not
              persuasively explained how the specification informs a person of
              skill in the art’s understanding of a cross-point switch as a physical
              switch. Lawo has not pointed to any place in the specification that
              even uses the word “physical.”

                      Lawo again argues that the term was limited during patent
              prosecution, again citing Exhibit K at JA-281-82. (D.I. 91, Ex. K at
              JA-281-82.) For the reasons explained earlier, I disagree that the
              excerpted portion demonstrates a clear and unambiguous disclaimer
              of systems that use non-physical components.

                      At various points in its briefs, Lawo asserts that “cross-point
              technology” is a specific technology and is a physical switch. It says
              that this is “well known” and that its plain and ordinary meaning is
              a specific kind of physical switch. But none of that is clear to me
              from the intrinsic evidence, and I certainly can’t say it as a matter of
              law.

                      At Exhibit L, Lawo provided extrinsic evidence in the form
              of a definition of “crossbar switch” from the Illustrated Dictionary
              of Electronics, 7th Edition. (D.I. 115, Ex. L at JA-310.) But Lawo
              does not explain or support with evidence why a person of skill in
              the art would understand a crossbar switch to be the same as a cross-
              point switch. What’s more, Evertz provided its own dictionary
              definition from Newton’s Telecom Dictionary, 18th Edition, which
              suggests that cross-point switch is not the same as crossbar switch,
              and that a cross-point switch might encompass physical as well as
              logical contacts. (D.I. 115, Ex. M at JA-328.) I therefore disregard
              Lawo’s extrinsic evidence regarding the definition of crossbar
              switch.

                      At the end of the day, I am not a person of ordinary skill in
              the art and I have not been provided testimony from someone who
              is. The record before me is insufficient to make a finding that a
              person of skill in the art would understand “cross-point switch” to
              be limited in accordance with Lawo’s construction. All I can do is
              construe the term in view of the intrinsic evidence before me and the
              rules of claim construction. And I conclude there is no requirement



                                                18
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 19 of 22 PageID #: 3168




              that the claimed “cross-point switch[es]” consist solely of physical
              components.

                       Evertz also objects to Lawo’s use of the phrase “consisting
              of,” its use of the word “ports” instead of “terminals” and its use of
              the word “variety” instead of “plurality.” I reject Lawo’s use of the
              phrase “consisting of” for the reasons stated earlier. I agree with
              Evertz that Lawo’s use of the phrases “input ports” and “output
              ports” instead of “input terminals” and “output terminals” is also
              inappropriate in view of the claims, which refer to the claimed cross-
              point switches as having terminals, not ports. And I agree with
              Evertz that Lawo’s introduction of the word “variety” is imprecise
              and injects more ambiguity into the claims. The claims require a
              “plurality” of terminals, not a “variety.” In other words, the claim
              requires more than one terminal, not various types of terminals.

                     Accordingly, I’m going to reject Lawo’s construction. As I
              don’t understand there to be any more disputes, I decline to further
              construe this phrase.

                     6. “frame input terminals”

                     The next term is “frame input terminals.” That term appears
              in the ’398 Patent at claims 1, 3 through 6, and 9 through 12.
              Independent claim 1 recites, in part:

                     1. A modular system for processing signals comprising:

                             a plurality of frame input terminals for receiving a
                                     plurality of input signals; [and]

                             a plurality of input modules coupled to the frame
                                    input terminals to receive the input signals
                                    ....

              The dependent claims recite that the “frame input terminals” are
              configured to receive specific types of signals, including radio
              frequency signals, optical signals, data signals, and video signals.

                      Evertz argues that the term needs no construction. Evertz
              argues that if it needs to be construed, it should have its plain and
              ordinary meaning, which is “ports for receiving one or more input
              signals.” Lawo proposes the following construction: “physical
              connection points on or at a physical input interface, receiving
              signals in its original format.”



                                               19
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 20 of 22 PageID #: 3169




                       I understand there to be two disputes here: one, whether the
              frame input terminal must receive data via a physical connection,
              and, two, whether the frame input terminal must receive the signal
              in its original format.

                      The first, and primary, dispute is whether the frame input
              terminals must have physical connection points. I’ll start with the
              claims. Lawo argues that the language of the claims “obviously
              speak to a system made of physical components” and it argues that
              the claim’s usage of “frame input terminal” must input signals from
              a physical cable on or at the input interface. Having carefully
              reviewed the claim language, I’m unpersuaded that they obviously
              require that the frame input terminal receives data through a physical
              connection.

                      Moving on to the specification, Lawo points to column 3,
              lines 3 through 7, which states: “The signal flow between the frame
              input terminals and output processor input terminals operates in the
              electrical domain and each signal is switched through the cross point
              array in its original format, as received at the frame input terminals.”
              (’398 Patent at 3:3-7.) Lawo argues that there is no debate that “in
              the electrical domain” means “physical electrical signals.” I don’t
              take Evertz to dispute that. However, Evertz points out, and I agree,
              that the specification is talking about what happens to the signal
              within the system. It doesn’t answer the question of whether the
              signals are received via a physical connection at the frame input
              terminal.

                      Lawo asserts that the quoted portion of the specification
              “only makes sense where the frame input terminal is a physical
              connection point.” I don’t know if Lawo is correct as a matter of
              science, but I have no testimony before me on that fact. What I can
              say is that this portion of the specification does not, as a matter of
              patent law, rule out input ports that receive data other than through
              a physical connection.

                       Lawo also points to the figures, but I agree with Evertz that
              they are not informative on this question, as those diagrams appear
              to illustrate not only physical structures but also the flow of data.

                      Evertz also submitted extrinsic evidence in the form of a
              definition of “terminal” set forth in the Illustrated Dictionary of
              Electronics, which states as the fourth definition “in a data-
              communications system, a point of data input or output.” I don’t
              rely on that definition in rejecting Lawo’s construction, but I do note



                                                20
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 21 of 22 PageID #: 3170




              for the record that the definition is more consistent with Evertz’s
              position.

                     In sum, the construction of “frame input terminal” does not
              include the requirement that it receive data via a physical
              connection.

                      The second dispute is about whether the frame input terminal
              must receive the signal in its original format, as Lawo proposes. To
              the extent that Lawo’s construction is inserting a requirement that
              the input frame terminal receive only signals that are in their original
              format, I reject that. The claims don’t require that, and the
              specification doesn’t require that. The specification at column 3,
              lines 3 through 7, which I quoted a minute ago, refers to the flow of
              data through the system in its original format “as received at the
              frame input terminals,” but that doesn’t bear on the question of what
              has happened to the signal before it is received at the frame input
              terminal.

                      In sum, I think Lawo’s proposed construction introduces
              confusion. I think Evertz’s construction is consistent with the
              claims and specifications and I will recommend that it be adopted as
              “ports for receiving one or more input signals.”

                     7. “frame output terminals”

                      The last term is “frame output terminals.” It appears in claim
              1 of the ’398 Patent. Claim 1 states, in part:

                     a controller coupled to: . . .

                             at least one of the output processors to controllably
                                     configure the at least one output processor to
                                     processor input signals received at the one or
                                     more processor input terminals of the at least
                                     one output processor to provide one or more
                                     output signals at the one or more frame output
                                     terminals of the at least one output processor.

                      Evertz argues that the term needs no construction and should
              have its plain and ordinary meaning, which is “ports for producing
              one or more output signals.” Lawo proposes the following
              construction: “physical connection points on or at a physical output
              interface, receiving a processed output signal.”

                     The dispute here is whether the frame output terminal
              outputs data via a physical connection. I reject Lawo’s position for
                                                21
Case 1:19-cv-00302-MN-JLH Document 139 Filed 08/13/20 Page 22 of 22 PageID #: 3171




                  the same reasons as the last term. Lawo again says that the claims
                  “obviously speak to a system made of physical components.” It is
                  not obvious to me, however, that the claims require the data to be
                  outputted via a physical connection.

                         Moving to the specification, I am unpersuaded that the cited
                  portions, including column 2, lines 49 through 52, support a
                  requirement that the frame output terminals output data via a
                  physical connection. They are consistent with a construction that
                  includes a physical connection, but nothing in the specification
                  requires that.

                          Accordingly, I will adopt Evertz’s proposal and I construe
                  the phrase to mean “ports for producing one or more output signals.”

                          And that concludes my ruling.

          This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

  Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

  objections to the Report and Recommendation shall be filed within fourteen days and limited to

  ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.

  The failure of a party to object to legal conclusions may result in the loss of the right to de novo

  review in the district court.

          The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

  Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.




  Dated: August 13, 2020                               ___________________________________
                                                       The Honorable Jennifer L. Hall
                                                       United States Magistrate Judge




                                                  22
